           Case 1:19-cv-02117-RDM Document 9 Filed 07/17/19 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



COALITION, et al.,

                          Plaintiffs,

      v.
                                                         Civil Action No. 1:19-cv-02117-RDM
DONALD J. TRUMP, in his official capacity
as President of the United States, et al.,

                          Defendants.


                       NOTICE OF SUPPLEMENTAL AUTHORITY

       Plaintiffs, by and through their undersigned counsel, wish to notify the Court that Judge

Tigar has found that the case filed by East Bay Sanctuary Covenant and three other organizations

challenging the rule at issue here

asylum rule issued on November 18, 2018                                                    . The

Northern District of California applies substantially the same standard for identifying related

cases at this Court. See N.D. Cal. Local Civ. R. 3-         An action is related to another when:

(1) The actions concern substantially the same parties, property, transaction or event; and (2) It

appears likely that there will be an unduly burdensome duplication of labor and expense or




                                                1
          Case 1:19-cv-02117-RDM Document 9 Filed 07/17/19 Page 2 of 3



July 17, 2019                                       Respectfully submitted,

                                                    HOGAN LOVELLS US LLP

                                                    /s/ Justin W. Bernick

Manoj Govindaiah                                    Neal K. Katyal (Bar No. 462071)
RAICES, Inc.                                        T. Clark Weymouth (Bar No. 391833)
802 Kentucky Ave.                                   Craig A. Hoover (Bar No. 386918)
San Antonio, TX 78201                               Justin W. Bernick (Bar No. 988245)
Telephone: (210) 222-09642                          Mitchell P. Reich (Bar No. 1044671)
Facsimile: (210) 212-4856                           Elizabeth Hagerty (Bar No. 1022774)
manoj.govindaiah@raicestexas.org                    Kaitlin Welborn (Bar No. 88187724)
                                                    555 Thirteenth Street NW
Counsel for Plaintiff Refugee and Immigrant         Washington, DC 20004
Center for Education and Legal Services, Inc.       Telephone: (202) 637-5600
                                                    Facsimile: (202) 637-5910
Adina Appelbaum* (Bar No. 1026331)                  neal.katyal@hoganlovells.com
                                                    t.weymouth@hoganlovells.com
RIGHTS COALITION                                    craig.hoover@hoganlovells.com
1612 K Street NW, Suite 204                         justin.bernick@hoganlovells.com
Washington, DC 20006                                mitchell.reich@hoganlovells.com
Telephone: (202) 899-1412                           elizabeth.hagerty@hoganlovells.com
Facsimile: (202) 331-3341                           kaitlin.welborn@hoganlovells.com
adina@caircoalition.org
                                                    Thomas P. Schmidt*
*Pro hac vice application forthcoming               Mohan Warusha Hennadige*
                                                    390 Madison Avenue
Counsel for Plaintiff Capital Area                  New York, NY 10017
                                                    Telephone: (212) 918-3000
                                                    Facsimile: (212) 918-3100
                                                    thomas.schmidt@hoganlovells.com
                                                    mohan.warusha-
                                                    hennadige@hoganlovells.com

                                                    * Motion for admission and pro hac vice
                                                    application pending admission forthcoming

                                                    Counsel for Plaintiffs




                                                2
           Case 1:19-cv-02117-RDM Document 9 Filed 07/17/19 Page 3 of 3



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



COALITION, et al.,

                          Plaintiffs,

      v.
                                                        Civil Action No. 1:19-cv-02117-RDM
DONALD J. TRUMP, in his official capacity
as President of the United States, et al.,

                          Defendants.


                                CERTIFICATE OF SERVICE

       I hereby certify that on July 17, 2019, I electronically filed the foregoing document with

the Clerk of the Court for the United States District Court for the District of Columbia by using

the CM/ECF system. Counsel in the case are registered CM/ECF users, and service will be

accomplished by the CM/ECF system.



July 17, 2019                                       Respectfully submitted,

                                                    HOGAN LOVELLS US LLP

                                                    /s/ Justin W. Bernick


                                                    Justin W. Bernick (Bar No. 988245)
                                                    HOGAN LOVELLS US LLP
                                                    555 Thirteenth Street NW
                                                    Washington, DC 20004
                                                    Tel. 202-637-5600
                                                    Fax 202-637-5910
                                                    justin.bernick@hoganlovells.com




                                               3
Case 1:19-cv-02117-RDM Document 9-1 Filed 07/17/19 Page 1 of 2




                       EXHIBIT A




                              4
          Ý¿-» 1:19-cv-02117-RDM
          Case íæïçó½ªóðìðéíóÉØÑ Document
                                 Ü±½«³»²¬9-1
                                          ïí Ú·´»¼
                                             Filed ðéñïéñïç
                                                   07/17/19 Ð¿¹»
                                                            Page ï2 ±º
                                                                    of ï2



                            UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA

                                    RELATED CASE ORDER


         A Motion for Administrative Relief to Consider Whether Cases Should be Related or a
 Sua Sponte Judicial Referral for Purpose of Determining Relationship (Civil L.R. 3-12) has
 been filed. The time for filing an opposition or statement of support has passed. As the judge
 assigned to

         East Bay Sanctuary Covenant v. Trump, 18-cv-06810-JST

        I find that the more recently filed case(s) that I have initialed below are related to the case
assigned to me, and such case(s) shall be reassigned to me. Any cases listed below that are not
related to the case assigned to me are referred to the judge assigned to the next-earliest filed case
for a related case determination.

 Case            Title                               Related Not Related
 19-cv-04073-WHO East Bay Sanctuary Covenant v. Barr   X

                                               ORDER

         The parties are instructed that all future filings in any reassigned case are to bear the
initials of the newly assigned judge immediately after the case number. Any case management
conference in any reassigned case will be rescheduled by the Court. The parties shall adjust the
dates for the conference, disclosures and report required by FRCivP 16 and 26 accordingly.
Unless otherwise ordered, any dates for hearing noticed motions are vacated and must be re-
noticed by the moving party before the newly assigned judge; any deadlines set by the ADR Local
Rules remain in effect; and any deadlines established in a case management order continue to
govern, except dates for appearance in court, which will be rescheduled by the newly assigned
judge.

       The Court hereby sets a telephonic case management conference at 8:30 a.m. on July
18, 2019. Prior to the conference, counsel shall contact the courtroom deputy at 415-522-2036 or
jstcrd@cand.uscourts.gov to provide a single direct dial number at which all counsel can be
reached for the conference.


Dated: July 17, 2019                               By:
                                                   Jon S. Tigar
                                                   United States District Judge




                                                   1
